Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, and 9 are rejected under 35 U.S.C. 102(a) as being anticipated by Yalla et al. (US 20190054922).
In regards to claim 1, Yalla teaches a vehicle control device (Fig 1) comprising: 
a recognizer configured to recognize a surrounding situation of a host vehicle; ([0019] vehicle includes sensors 200 that can recognize the surrounding environment.) and 
a driving controller configured to control acceleration or deceleration and steering of the host vehicle on the basis of a surrounding situation recognized by the recognizer, ([0018] vehicle control system 100 can be connected to vehicle controller 120 which connects to actuators governing the speed and steering of the vehicle. [0050] vehicle may speed up, slow down, or pull over depending on what is observed by sensors or communicated to the vehicle.)

the driving controller determines whether another vehicle proceeding or intending to proceed in the first direction enters in front of the host vehicle on the basis of a movement of the another vehicle, and causes the host vehicle to decelerate or stop when it is determined that the another vehicle enters in front of the host vehicle. ([0051] can detect whether a passing vehicle is merging into the driving lane in front of the vehicle. [0052] a lane entry point may be created for the vehicle by slowing the own vehicle down or moving to the road shoulder.)

In regards to claim 2, Yalla teaches the vehicle control device according to claim 1, 
wherein, when the recognizer recognizes that the another vehicle proceeding or intending to proceed in the first direction has moved after a preceding vehicle traveling in front of the host vehicle passes in front of the another vehicle, the driving controller determines that the another vehicle enters in front of the host vehicle, and causes the host vehicle to decelerate or stop. ([0051] can detect when a passing vehicle is merging in front of the vehicle. [0052] vehicle may allow the passing vehicle to merge by slowing down or pulling over to the side of the road. [0019] recognizer can still continue to recognize the surrounding environment of the vehicle, which includes vehicle speeds and headings.) 

In regards to claim 6, Yalla teaches the vehicle control device according to claim 1, further comprising: 
an outputter configured to output information, ([0017] communications unit 118, can perform communications with other vehicles.)


In regards to claim 8, Yalla teaches a vehicle control method (Figs 5-9) which causes a computer to 
	recognize a surrounding situation of a host vehicle, (Step 510, [0026] vehicle monitors surroundings.)
control acceleration or deceleration and steering of the host vehicle on the basis of a recognized surrounding situation, ([0052] at step 940, vehicle may slow down or move to the shoulder to allow a passing vehicle to merge.) 
recognize another vehicle proceeding or intending to proceed in a first direction which intersects with a traveling direction of the host vehicle, ([0051] at step 930, may recognize passing vehicle is trying to merge into travel lane.)
determine whether the another vehicle enters in front of the host vehicle on the basis of a movement of the recognized another vehicle proceeding or intending to proceed in the first direction, ([0051] at step 930, can detect whether passing vehicle is merging into driving lane in front of vehicle. [0050] can detect through sensors which observe movement among other things, in step 920.) and 
decelerate or stop the host vehicle when it is determined that the another vehicle enters in front of the host vehicle. ([0052] at step 940, vehicle may slow down or move to the shoulder to allow a passing vehicle to merge. This is a deceleration or potentially stopping.)

In regards to claim 9, Yalla teaches a computer-readable non-transitory storage medium which stores a program ([0017] non-transitory storage medium storing programs corresponding to methods) causing a computer to
recognize a surrounding situation of a host vehicle, (Step 510, [0026] vehicle monitors surroundings.)
control acceleration or deceleration and steering of the host vehicle on the basis of a recognized surrounding situation, ([0052] at step 940, vehicle may slow down or move to the shoulder to allow a passing vehicle to merge.)
recognize another vehicle proceeding or intending to proceed in a first direction which intersects with a traveling direction of the host vehicle, ([0051] at step 930, may recognize passing vehicle is trying to merge into travel lane.)
determine whether the another vehicle enters in front of the host vehicle on the basis of a movement of the recognized another vehicle proceeding or intending to proceed in the first direction, ([0051] at step 930, can detect whether passing vehicle is merging into driving lane in front of vehicle. [0050] can detect through sensors which observe movement among other things, in step 920.) and 
cause the host vehicle to decelerate or stop when it is determined that the another vehicle enters in front of the host vehicle. ([0052] at step 940, vehicle may slow down or move to the shoulder to allow a passing vehicle to merge. This is a deceleration or potentially stopping.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yalla in view of Imai et al. (US 20200189587).
In regards to claim 3, Yalla teaches the vehicle control device according to claim 1,
Yalla does not teach:
wherein, when the recognizer recognizes that the another vehicle proceeds and a distance between a first position at which the another vehicle is predicted to enter into a road and the host vehicle is equal to or greater than a predetermined distance, the driving controller determines that the another vehicle enters in front of the host vehicle and causes the host vehicle to decelerate or stop. 
However, Imai teaches two calculation units on a vehicle that can be used to determine the information about a preceding vehicle and a trailing vehicle respectively ([0040], [0041]). These calculations can be used by a target intervehicle spacing calculation unit to determine if the spacing of vehicles meets a predetermined target intervehicle spacing ([0042]). The vehicle control unit controls the vehicle by adjusting speed and coordinating with the preceding vehicle ([0045]). One of ordinary skill in the art would have understood that this may be used to maintain vehicle spacing when a vehicle merges into a travel lane based on the merging location (Fig 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the automatic passing system of Yalla by incorporating the teachings of Imai, such that the vehicles of Yalla are equipped with preceding vehicle and trailing vehicle information units, and the information from them can be used by a target intervehicle spacing calculation unit to determine if the vehicles are spaced at a predetermined target intervehicle spacing, and the speed of the vehicles can be adjusted as before and based at least in part on this determination. One of ordinary skill in the art would have understood that this can be used when a vehicle is merging into a travel lane and when traveling normally in a lane.


In regards to claim 4, Yalla, as modified by Imai, teaches the vehicle control device according to claim 3, 
wherein, when it is determined whether to cause a preceding vehicle traveling in front of the host vehicle to decelerate or stop within a predetermined distance from the first position after the preceding vehicle passes through the first position, and a positive determination is obtained by the recognizer, the driving controller causes the host vehicle to decelerate or stop such that the another vehicle enters in front of the host vehicle. ([0052] when it is determined that a vehicle is merging into the travel lane, the own vehicle may slow down or move to the shoulder of the road to allow enough space for the vehicle to enter. If the front vehicle is past the merging point as already modified by Imai, and slowing down, one of ordinary skill in the art would have understood that the host vehicle may also slow down in order to help maintain the predetermined target intervehicle spacing.)

In regards to claim 5, Yalla teaches the vehicle control device according to claim 1.
Yalla does not teach:
wherein the driving controller determines whether to decelerate or stop the host vehicle according to a distance between a following vehicle traveling behind the host vehicle and the host vehicle. 
However Imai teaches two calculation units on a vehicle that can be used to determine the information about a preceding vehicle and a trailing vehicle respectively ([0040], [0041]). These calculations can be used by a target intervehicle spacing calculation unit to determine if the spacing of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the automatic passing system of Yalla by incorporating the teachings of Imai, such that the vehicles of Yalla are equipped with preceding vehicle and trailing vehicle information units, and the information from them can be used by a target intervehicle spacing calculation unit to maintain the vehicles such that the vehicle speed is controlled so they are spaced at a predetermined target intervehicle spacing. One of ordinary skill in the art would have understood that this can be used when a vehicle is merging into a travel lane and when traveling normally in a lane.
The motivation to do so is that, as acknowledged by Imai controlling vehicle speed to maintain a target intervehicle spacing can improve safety ([0008]).

In regards to claim 7, Yalla, as modified by Imai, teaches the vehicle control device according to claim 3, 
wherein, when the recognizer recognizes another vehicle in a state in which the another vehicle travels in a second mode in which a second predetermined condition is set to make it easier to cause the another vehicle to enter than in a first mode in which the another vehicle is caused to enter when a first condition is satisfied, the driving controller causes the host vehicle to decelerate or stop such that the another vehicle enters in front of the host vehicle on the basis of the second predetermined condition. ([0052] vehicle can allow the passing vehicle to merge into the traveling lane by slowing down and creating a lane entry point for the passing vehicle. In some implementations this may be tailored to the aggression level of the passing vehicle, such that only when the vehicle has a high aggression level will it be allowed to merge. One or ordinary skill would have understood this may be a first and second mode the passing vehicle may be in where it either merges very quickly, when there is a high aggression, or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitagawa et al. (US 8423279) teaches a system and method that can adjust the speed of vehicles such that the vehicle preceding them will not become an obstacle, including determinations that a vehicle is merging onto the same road with the same direction of travel. 
Gupta et al. (US 9443153) teaches a system and method for a vehicle to determine when another vehicle or vehicles are yielding to allow the own vehicle to merge into a lane.
Laur et al. (US 20170287331) teaches a cooperative automated vehicle system including accounting for a vehicle margining into a travel lane in front of the own vehicle. 	
Nishimura et al. (US 20060095195) teaches a system and method for controlling the spacing of a lead vehicle and a following vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661